Citation Nr: 1716198	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  15-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease (DJD) based on recurrent subluxation or lateral instability. 

2.  Entitlement to a separate compensable rating for left knee DJD based on limitation of motion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to September 1985.  She has additional service in the Washington Army National Guard from September 1985 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

By way of history, this matter was most recently before the Board in July 2016.  At that time, the Board denied an increased rating for left knee DJD.  The Board also remanded the issues of entitlement to service connection for a left shoulder disability, right eye disability, left foot disability, left ankle disability, and left leg disability.  The Board also denied service connection for right foot and right ankle disorders.  The Veteran appealed the portion of the Board's decision denying an increased rating for left knee DJD to the United States Court of Appeals for Veterans Claims (Court).  Consequently, in February 2017, the Court issued an order by which it granted a Joint Motion for Partial Remand (JMPR) of the Board's July 2016 decision.  In sum, the parties concluded that a JMPR was warranted as the Board did not consider whether the Veteran was entitled to a separate rating under Diagnostic Code (DC) 5260 for limitation of left knee flexion.  

The Board recognizes that VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes (DC) 5003 and 5257.  VAOPGCPREC 23-97; 38 C.F.R. § 4.71a.  Thus, when a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.   

Consistent with this, the Court has instructed that, in addition to considering whether the Veteran is entitled to an increased rating under DC 5257 for left knee DJD, the Board should also consider whether a separate rating is warranted for limitation of flexion under DC 5260.  Accordingly, to reflect consideration of separate ratings, the issue has been recharacterized as indicated on the title page. 
The Board notes that the issues of entitlement to service connection for a left foot disability and a left shoulder disability have been granted.  See February and April 2017 Rating Decisions.  

In addition, in an April 2017 Supplemental Statement of the Case (SSOC) the Agency of Original Jurisdiction (AOJ) adjudicated the remaining remanded issues including the issue of entitlement to a separate compensable rating for left knee limited motion.  However, the previously remanded issues are still being developed by the AOJ and have not been recertified to the Board.  Thus, they are not currently before the Board, and no further consideration is needed at this time.  With regard to the issue of entitlement to a separate compensable rating for left knee limited motion, the Board notes that this issue was initially characterized on the title page of the July 2016 Board decision separately from the issue of entitlement to an increased rating for left knee DJD.  However, the Board did not to decide these issues separately and ultimately denied the increased rating for left knee DJD.  Thus, as it appears the issue of entitlement to a separate compensable rating for left knee limited motion was not remanded, the AOJ did not have jurisdiction to adjudicate this issue.  As such, this issue is currently under consideration by the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

In light of the JMPR and the evidence of record, the Board finds that additional development is required prior to adjudication of the issues herein.  

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a); see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

In this regard, the Board finds that remand is warranted as the Veteran's current level of severity cannot effectively be determined by the evidence of record.  In pertinent part, the most recent VA examination of her left knee was conducted in December 2014 and the most recent VA medical center (VAMC) records are dated in June 2015.  Since then, she has contended that her left knee symptoms warrant a higher disability rating.  See August 2015 VA Statement of Accredited Representative; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Accordingly, the duty to assist necessitates that this claim be remanded to schedule a new VA examination and to obtain updated VAMC records.

Indeed, a review of the December 2014 VA examination report shows that the examiner did not test for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Thus, the examination does not meet the requirements of 38 C.F.R. § 4.59 and is considered inadequate to decide the claim.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  In light of this, the Board emphasizes that the VA examination obtained on remand must comply with 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include VAMC records from June 2015 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her service-connected left knee DJD.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  To comply with Correia v. McDonald, 28 Vet. App. 158, 170 (2016), testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges and, if possible, obtain ranges of motion of the opposite undamaged joint.  If such are not applicable, the examiner should state such along with an explanation. 

d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e)  The examiner should also comment on whether the Veteran's service-connected left knee DJD affects her ability to gain and maintain employment.  

Rationales for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claims remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

